Citation Nr: 1508760	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-25 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 (West 2014).

[Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), will be addressed is separate decision.]. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from May 1989 to May 1, 1993, and service under other than honorable conditions from May 2, 1993 to March 18, 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

An active diagnosis of psychosis is not shown to have developed within two years of separation from active duty service.  


CONCLUSION OF LAW

The criteria for service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. §§ 1702, 5107 (West 2014); 38 C.F.R. §§ 3.12, 3.384 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran essentially asserts that he developed an active psychosis within two years of his service.  

To the extent that the Veteran has argued that he had an onset of a psychiatric disorder as early as June 1993, see e.g., Veteran's letter, received in January 2007, in September 1994, the Veteran was notified of an administrative decision by the RO that found that his character of discharge for the period from May 2, 1993 to March 18, 1994, was considered to be a bar to receipt of monetary VA benefits.  Citing 38 C.F.R. § 3.12.  The issue is whether the Veteran developed an active psychosis within two years of his "good" period of military service.

Under 38 U.S.C.A. § 1702(a), any Veteran of the Vietnam era who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before May 8, 1977, in the case of a Vietnam era Veteran, shall be deemed to have incurred such disability in the active military, naval, or air service. 38 U.S.C.A. § 1702.  This is the only issue before the Board in this decision.

According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

The Veteran's service treatment records show that in September 1991, he was noted to have alcohol abuse.  A separation examination report is not of record.

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2000 and 2014.  

Reports from the Austin State Hospital, covering treatment provided between February and May of 2000, note admission following an apparent suicide attempt, with readmission later that same day after another attempt.  They contain Axis I diagnoses that included bipolar disorder NOS, intermittent explosive disorder, depressive disorder NOS, adjustment disorder with mixed emotional features, and cocaine dependence, and Axis II diagnoses of personality disorder NOS, and an antisocial personality disorder.  Thereafter, the Veteran is primarily shown to have been diagnosed with schizoaffective disorder.  In two VA examination reports, dated in August 2011 and April 2012, the examiners indicated that this was his primary and current diagnosis.  

As an initial matter, during his hearing, held in April 2013, it was argued that he may have had an acquired psychiatric disorder prior to service that was aggravated by his service.  However, as there is no evidence to show that an acquired psychiatric disorder was noted upon entrance into service, the presumption of soundness attaches, and there is no issue of aggravation of a pre-existing acquired psychiatric disorder.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In this case, the medical evidence is undisputed that the Veteran has a psychosis, as defined by 38 C.F.R. § 3.384.  However, the record does not establish that his psychiatric disease first manifested within two years of discharge from his eligible period of active service, which ended in May 1, 1993.  The earliest diagnosis of a psychosis contained in the evidence of record is dated in 2000, more than 61/2 years after his discharge from the period of active duty.  Even if we assume that his problem began before diagnosis, there is simply nothing that connects this problem to service and the service and post-service treatments records only provide evidence against this claim, indicating a problem that began many years after 1993.  Accordingly, the preponderance of the evidence is against eligibility for treatment for psychosis under 38 U.S.C.A. § 1702. 

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran has not been provided with a VCAA letter that addresses this claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court (Supreme Court) reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis. Id. 

In the instant case, the Veteran and his representative have not identified any deficiency in notice that would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the lack of notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders v. Nicholson, 487 F.3d at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id. 

The evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the Veteran's claim of entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702, based on notice that was provided to him during the course of his appeal.  Specifically, the December 2012 rating decision, the September 2013 statement of the case, and the April 2014 supplemental statement of the case, informed the Veteran that a determination of service connection under 38 U.S.C.A. § 1702 is for the purpose of providing eligibility for hospital and medical treatment for Veterans of World War II, Korean Conflict, Vietnam era, or Gulf War Veterans, who develop an active psychosis or any active mental illness during or within two years from the date of separation from such service or within two years of the end of the war period, whichever is earlier.  The Veteran was further advised that his claim was denied as he is not shown to have been diagnosed with a psychosis within two years of his eligible period of active duty, rather, he was notified that a psychosis is first shown no earlier than 2000.  

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the issue of entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA and non-VA medical records are in the file.  The Veteran's records from the Social Security Administration (SSA) have also been obtained.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant.  The Veteran has been afforded an examination.  As such, the Board finds that the evidence of record is sufficient to adjudicate the Veteran's claim.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

VA medical treatment for a psychosis under the provisions of 38 U.S.C.A. § 1702 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


